755 N.E.2d 162 (2001)
In the Matter of Walter J. ALVAREZ.
No. 45S00-0009-DI-539.
Supreme Court of Indiana.
September 7, 2001.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent represented a girl in a personal injury action. The respondent sent a letter to the girl's doctor informing him that his medical fees would be paid out of any recovery. The respondent settled the personal injury claim. The girl's parents advised the respondent to pay all proceeds to them and that they would negotiate a settlement with the doctor. The parents never paid the doctor.
Violations: By failing to pay the physician directly out of the settlement, the respondent violated Ind.Professional Conduct Rule 1.15(b), which requires that lawyers deliver promptly to third parties funds to which third parties are entitled.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.